DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities: In claim 14, it is suggested to delete “IV” and insert “intravenous (IV) catheter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that a stretchable device is applied to an area where it is desired to reduce oral bacterial levels, this recitation raises questions such as: is the area the mouth of the subject or any other area of a subject’s body? The dependent claims inherit the deficiencies.
Claims 3 and 9 recite a power source electrically connected to each array. It is unclear as to what is the purpose of the power source that is connected to the 
Claims 4 and 10 recite that the first and second array spontaneously generate a low level electric field (LLEF). This recitation is unclear because it raises questions such as how do two separate arrays spontaneously generate a low level electric field and is this field generated by the low level electric current generated when the arrays are exposed to a conductive fluid as claimed in independent claims 1 and 7 or generated by the power source as claimed in claims 3 and 9? 
Claim 7 recites that a stretchable device is applied to an area where an insertion into the body is intended, the claim does not positively recite a step of creating an insertion site or inserting any instrument into the body and thus the site is an intended site. However claims 11-14 recite that the insertion into the body comprises a catheter site (claim 11), a peripherally inserted catheter (PICC) site (claim 12), a Hickman catheter site (claim 13) and an IV site (claim 14). This recitation makes it unclear as to how an intended location for insertion of a medical device comprises the claimed sites as claimed in claims 11-14. The dependent claims inherit the deficiencies.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10835743 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to methods for reducing oral bacterial levels and treating an insertion site comprising the step of applying a stretchable device to an area, said device comprising an outer elastic layer and a substrate, said substrate comprising at least one slit perpendicular to a long axis of the device wherein said slit does not extend to the perimeter of the device, said substrate comprising a plurality of electrodes configured to generate a low level electric current (LLEC) when exposed to a conductive fluid, wherein the biocompatible electrodes comprise a first array comprising a first pattern of microcells formed from a first conductive cathode material, and a second array comprising a second pattern of microcells formed from a second conductive anode material which is similar to the claims of U.S. Patent No. US 10835743 B2 which are also directed to methods for reducing post-surgical infections and for accelerating a post-surgical healing process comprising a similar step of applying a stretchable device to an area said device comprising an outer elastic layer and a substrate, said substrate comprising at least one slit perpendicular to a long axis of the device wherein said slit does not extend to the perimeter of the device, said substrate comprising a plurality of biocompatible . 
Additionally dependent claims 2-4 and 7-9 are similar to dependent claims 2-4 of U.S. Patent No. US 10835743 B2.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 9731109 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to methods for reducing oral bacterial levels and treating an insertion site  comprising the step of applying a stretchable device to an area, said device comprising an outer elastic layer and a substrate, said substrate comprising at least one slit perpendicular to a long axis of the device wherein said slit does not extend to the perimeter of the device, said substrate comprising a plurality of electrodes configured to generate a low level electric current (LLEC) when exposed to a conductive fluid, wherein the biocompatible electrodes comprise a first array comprising a first pattern of microcells formed from a first conductive cathode material, and a second array comprising a second pattern of microcells formed from a second conductive anode material which is similar to the claims of U.S. Patent No. US 9731109 B2 which are also directed to a method of treating the skin, comprising a similar step of applying a dressing comprising a substrate comprising biocompatible electrodes capable of generating at least one of a . 
Additionally some of the dependent claims of the current application are similar to some of the dependent claims of U.S. Patent No. US 9731109 B2.
 While no prior art rejections have been applied to the claims, they are not indicated as allowable due to the rejections under 35 U.S.C. 112 and double patenting rejection discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nemeh et al (U.S. Patent Application Publication Number: US 2014/0093832 A1, hereinafter “Nemeh”) teaches an oral applicator mouthpiece comprising electrodes for applying electrical current to reduce oral microbes (e.g. Abstract).
Skiba et al (U.S. Patent Application Publication Number: US 2005/0187580 A1, hereinafter “Skiba”) teaches an elastic substrate comprising electrodes that are configured to generate a current when brought in contact with an electrically conducting solution (e.g. Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792